Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Bicks on 21 May 2021.
The application has been amended as follows: 
CANCEL Claims 13, 15, 20, and 21. 
Allowable Subject Matter
Claims 11-12, 14, 16, 18-19 and 23-26 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Weber (DE 102014010006 A1) in view of Kotliar (US 2016/0061381 A1), was presented in a previous Office Correspondence. 
Weber teaches pressure vessels (Title; Abstract), the forming of the pressure vessels comprises: producing a first housing part (42) with a first internal chamber (22) (Fig 4; [0020]); introducing a separate element (48) in the first housing part (42) after the producing of the first housing part (42) (Fig 4; [0020]); and producing a second housing part (40) with a second internal chamber (12) on the first housing part (42) after the introducing of the separating element (48) such that the separating element (48) 
Weber does not explicitly disclose how the first housing part is produced.
Kotliar teaches a method for producing pressure vessels is done using 3D printing (Title; Abstract) which comprises printing materials layer-by-layer ([0041]).
However, the prior art does not teach or fairly suggest steps of attaching a closure part to an inner wall of the first housing part to retain the separating element at a location in the first housing part spaced from an end of the first housing part to which the second housing is coupled to the first housing part; and removing the closure part from the first housing part and the second housing part after coupling of the first and second housing parts, thereby forming an accumulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726